DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
	Claims 2, 4-7 and 14-19 are canceled.
	Claims 1, 3, 8, 9, 13 and 20-24 are amended as follows:

1.	(Currently Amended)  An anode, comprising: 	[[a]] an electrically conductive first layer comprising: 		a porous, three dimensional structure having a first end and a second end; 		a polymer; and 		particles comprising at least one of carbon and metal, said particles comprising a subset of particles, said subset having a high electrical conductivity that are distributed at a higher concentration toward the first end than the second end; and 	a second layer comprising a lithium metal, wherein the second layer is coupled to the first end of the first layer; 	wherein the particles satisfy at least one of the following (a) and (b):  		(a) the particles comprise at least one of copper and nickel, and are surface coated with at least one of tin, zinc, argon, bismuth, indium, gallium, aluminum, nitrogen, phosphorous, silicon, and germanium; and 		(b) the particles are doped with at least one of tin, zinc, argon, bismuth, indium, gallium, aluminum, nitrogen, phosphorous, silicon, and germanium.

 	3.	(Currently Amended)  The anode of claim [[2]] 1, wherein the second end is configured to couple with a separator and an electrolyte solution.


 	8.	(Currently Amended)  The anode of claim [[7]] 1, further comprising a metal current collector, wherein the current collector comprises at least one of copper, nickel, and stainless steel.

 	9.	(Currently Amended)  The anode of claim [[5]] 3, further comprising a metal current collector, wherein the current collector comprises at least one of copper, nickel, and stainless steel.

3, wherein the first layer comprises a porosity between 60 and 90 percent.

	12.	(Currently Amended)  The anode of claim [[2]] 1, further comprising a third layer, the third layer being a metal current collector comprising at least one of copper, nickel, and stainless steel, and wherein the third layer is coupled to the second layer.

13.	(Currently Amended)  A battery, comprising: 	an anode, comprising: 		[[a]] an electrically conductive first layer comprising: 			a porous, three-dimensional structure having a first end and a second end; 				a polymer; and 				particles comprising at least one of carbon and metal, said particles comprising a subset of particles, said subset having a high electrical conductivity that are distributed at a higher concentration toward the first end than the second end; and 		a second layer comprising lithium metal, wherein the second layer is coupled to the first end of the first layer 	 	wherein the particles satisfy at least one of the following (a) and (b):  		(a) the particles comprise at least one of copper and nickel, and are surface coated with at least one of tin, zinc, argon, bismuth, indium, gallium, aluminum, nitrogen, phosphorous, silicon, and germanium; and 		(b) the particles are doped with at least one of tin, zinc, argon, bismuth, indium, gallium, aluminum, nitrogen, phosphorous, silicon, and germanium.

20.	(Currently Amended)  The battery of claim [[18]] 13, further comprising a metal current collector coupled to the second layer of the anode, wherein the current collector comprises at least one of copper, nickel, and stainless steel.

21.	(Currently Amended)  The battery of claim [[17]] 13, further comprising a third layer of metal current collector coupled to the second layer of the anode, wherein the current collector comprises at least one of copper, nickel, and stainless steel.

22.	(Currently Amended)  The battery of claim [[17]] 13, wherein the second layer of the anode comprises pure metallic lithium.

23.	(Currently Amended)  The battery of claim [[17]] 13, wherein the first layer of the anode comprises a porosity between 60 percent and 90 percent.

24.	(Currently Amended)  The battery of claim [[15]] 13, wherein the anode is further comprised of a third layer, the third layer being a metal current collector 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the anode of claim 1, nor the battery of claim 13, specifically, wherein the anode comprises an electrically conduct first layer and a second layer comprising lithium metal, the first layer comprising a polymer and particles comprises at least one of carbon and metal, the particles having high electrical conductivity that are distributed at a higher concentration toward a first end of the first layer than a second end, and wherein the particles satisfy at least one of the following (a) and (b): (a) the particles comprise at least one of copper and nickel, and are surface coated with at least one of tin, zinc, argon, bismuth, indium, gallium, aluminum, nitrogen, phosphorous, silicon, and germanium; and (b) the particles are doped with at least one of tin, zinc, argon, bismuth, indium, gallium, aluminum, nitrogen, phosphorous, silicon, and germanium.
The closest prior art is Laramie et al. (U.S. Pub. No. 2017/0338475A1), which teaches an electrode structure 10 including an electroactive first layer 20 and a protective second layer 30 (see paragraph 59; FIG. 1A).  The electroactive layer 20 may be an anode comprising lithium (see paragraph 67).  The protective second layer 30 may comprise inorganic particles deposited into a polymeric material with a gradient such that the density of the inorganic particles increases across the thickness direction 
Laramie is silent, however, as to the composition of the inorganic particles as recited in claim 1, wherein the particles comprises at least one of carbon and metal and satisfy at least one of the following (a) and (b): (a) the particles comprise at least one of copper and nickel, and are surface coated with at least one of tin, zinc, argon, bismuth, indium, gallium, aluminum, nitrogen, phosphorous, silicon, and germanium; and (b) the particles are doped with at least one of tin, zinc, argon, bismuth, indium, gallium, aluminum, nitrogen, phosphorous, silicon, and germanium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727